                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


UNITED STATES OF AMERICA                  *
                                          *


             V.                           *                 CR 118-089
                                          *


TOMARIO DESHANE THOMAS                    *



                                      ORDER




      Pending before the Court is the Government's Motion to Correct

Scrivener's Error.         (Doc. 45.)      The Government moves to correct

scrivener's errors in the Indictment and the Plea Agreement in

which the serial numbers of two firearms have been incorrectly

transposed.       The   Government     requests     that    the   Court    make   the

following amendments to the Indictment (Doc. 1) and Plea Agreement

(Doc. 44, SI 9(a)):

      That the reference to ^'a Smith and Wesson 9mm handgun,
      S/N   S3975024"     be   amended   to   ""a   Smith   and   Wesson   9mm
      handgun, S/N HEK3727"; and that the reference to ""a
      Springfield 9mm handgun, S/N HEK3727" be amended to '"a
      Springfield 9mm handgun, S/N S3975024."

(Doc. 45, at 1.)

      An indictment may be amended without resubmission to the grand

jury if the amendment is one of form.                Russell v. United States,

369 U.S. 749, 770 (1962).            ''An amendment that is merely a matter

of   form   is    permissible   in    situations     where    the   indictment    is
             \




'sufficiently detailed that there could have been no confusion as

to what the government alleged the defendants had done.'"                    United
States V. Bell, 500 Fed. Appx. 133, 136 (3^^^ Cir. 2012) (quoting

United States v. Nelson, 852 F.2d 706, 715 (3^^ Cir. 1988)).

       Here, the error was that the serial numbers for each firearm

had    been    switched.        The   Court   concludes    that    the   requested

amendment is a matter of form and neither alters the charge against

Defendant Thomas        nor   prejudices      his    rights.     Accordingly, the

Government's motion (Doc. 45) is GRANTED.                  The Government shall

file   an     amended   indictment     and    plea    agreement   correcting     the

scrivener's errors within fourteen days of this Order.

       ORDER    ENTERED    at    Augusta,     Georgia,    this             day    of

September, 2019.




                                              J. E^AND^^HALL,/CHIEF JUDGE
                                              UNITED /TATES DISTRICT COURT
                                              .SOUmgRN    DISTRICT   OF GEORGIA
